Exhibit 10.2

EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT

THIS EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT (the “Agreement”)
is made this 20 day of August, 2019 by and between BC Partners Lending
Corporation, a Maryland corporation (the “Company”), and BC Partners Advisors
L.P., a Delaware limited partnership (the “Adviser”).

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940, as amended (the “1940 Act”);

WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company to endeavor to ensure that no portion of
distributions made to the Company’s stockholders will be paid from the Company’s
offering proceeds or borrowings (the “Distribution Objective”); and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.

Adviser Expense Payment to the Company.

1.1 Commencing with the quarter following the initial closing date of the
Company (the “Initial Closing Date”) and on a quarterly basis thereafter, the
Adviser shall reimburse the Company for operating expenses in an amount
sufficient to meet the Distribution Objective. Any payments required to be made
by the Adviser pursuant to the preceding sentence shall be referred to herein as
an “Expense Payment.”

1.2 The Adviser’s obligation to make an Expense Payment shall automatically
become a liability of the Adviser and the right to such Expense Payment shall be
an asset of the Company no later than the last business day of the applicable
calendar quarter. The Expense Payment for any calendar quarter shall, as
promptly as possible, be: (i) paid by the Adviser to the Company in any
combination of cash or other immediately available funds, and/or (ii) offset
against amounts due from the Company to the Adviser.

1.3 For purposes of this Agreement, “Available Operating Funds” means the sum of
(i) the Company’s net investment company taxable income (including net
short-term capital gains reduced by net long-term capital losses), (ii) the
Company’s net capital gains (including the excess of net long-term capital gains
over net short-term capital losses), and (iii) dividends and other distributions
paid to or otherwise earned by the Company on account of investments in
portfolio companies (to the extent such amounts listed in clause (iii) are not
included under clauses (i) and (ii) above.)

 

2.

Reimbursement of Expense Payments by the Company.

2.1 Following any calendar quarter in which Available Operating Funds exceed the
cumulative distributions paid to the Company’s stockholders in such calendar
quarter (the amount of such excess being hereinafter referred to as “Excess
Operating Funds”), the Company shall pay such Excess Operating Funds, or a
portion thereof in accordance with Section 2.2, to the Adviser until such time
as all Expense Payments made by the Adviser to the Company within three
(3) years prior to the last business day of such calendar quarter have been
reimbursed or waived. Any payments required to be made by the Company pursuant
to this Section 2.1 shall be referred to herein as a “Reimbursement Payment.”

2.2 The amount of the Reimbursement Payment for any calendar quarter shall equal
the lesser of (i) the Excess Operating Funds in such calendar quarter, and
(ii) the aggregate amount of all Expense Payments made by the Adviser to the
Company within three (3) years prior to the last business day of such calendar
quarter that have not been previously reimbursed by the Company to the Adviser.

2.3 The Company’s obligation to make a Reimbursement Payment shall automatically
become a liability of the Company and the right to such Reimbursement Payment
shall be an asset of the Adviser no later than the last business day of the
applicable calendar quarter. The Reimbursement Payment for any calendar quarter
shall,



--------------------------------------------------------------------------------

as promptly as possible, be paid by the Company to the Adviser in any
combination of cash or other immediately available funds. Any Reimbursement
Payments shall be deemed to have reimbursed the Adviser for Expense Payments in
chronological order beginning with the oldest Expense Payment eligible for
reimbursement under this Section 2.

 

3.

Effective Date; Termination; Survival.

3.1 Effective Date. This Agreement shall become effective as of the date first
set forth above.

3.2 Termination.

(i) Unless otherwise agreed by the parties, this Agreement shall terminate on
the third anniversary of the Initial Closing Date.

(ii) This Agreement may be terminated at any time, without the payment of any
penalty, by the Company or the Adviser, with or without notice.

(iii) This Agreement shall automatically terminate in the event of (a) the
termination by the Company of the Advisory Agreement, or (b) the board of
directors of the Company makes a determination to dissolve or liquidate the
Company.

(iv) Notwithstanding anything to the contrary set forth in this Agreement, if
this Agreement terminates automatically pursuant to Section 3.2(iii) above, or,
following a termination of this Agreement pursuant to Section 3.2(ii), an event
described in Section 3.2(iii) occurs, the Company agrees to pay the Adviser an
amount equal to all Expense Payments paid by the Adviser to the Company within
three (3) years prior to the date of such termination pursuant to
Section 3.2(iii) or the occurrence of such event, as applicable, and that have
not been previously reimbursed by the Company to the Adviser. Such repayment
shall be made to the Adviser no later than thirty (30) days after such date of
termination or the date of such event, as applicable.

3.3 Survival. Sections 3 and 4 of this Agreement shall survive any termination
of this Agreement. Notwithstanding anything to the contrary, Section 2 of this
Agreement shall survive any termination of this Agreement with respect to any
Expense Payments that have not been reimbursed by the Company to the Adviser.

 

4.

Miscellaneous.

4.1 Captions. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

4.2 Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements, understandings and arrangements
with respect to the subject matter hereof. Notwithstanding the place where this
Agreement may be executed by any of the parties hereto, this Agreement shall be
construed in accordance with the laws of the State of New York. For so long as
the Company is regulated as a business development company under the 1940 Act,
this Agreement shall also be construed in accordance with the applicable
provisions of the 1940 Act. In such case, to the extent the applicable laws of
the State of New York, or any provisions herein, conflict with the provisions of
the 1940 Act, the latter shall control. Further, nothing in this Agreement shall
be deemed to require the Company to take any action contrary to the Company’s
Articles of Amendment and Restatement and/or the Amended and Restated Bylaws, as
each may amended or restated, or to relieve or deprive the board of directors of
the Company of its responsibility for and control of the conduct of the affairs
of the Company.

4.3 Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.



--------------------------------------------------------------------------------

4.4 Assignment. This Agreement may be amended in writing by mutual consent of
the parties. This Agreement may be executed by the parties on any number of
counterparts, delivery of which may occur by facsimile or as an attachment to an
electronic communication, each of which shall be deemed an original, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

 

BC PARTNERS LENDING CORPORATION By:  

/s/ Edward Goldthorpe

Name:   Edward Goldthorpe Title:   President and Co-Chief Executive Officer BC
PARTNERS ADVISORS L.P. By:  

/s/ Henry Wang

Name:   Henry Wang Title:   Managing Partner